UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          § CRIMINAL ACTION NO. 4:17CR192
                                                §
ALFRED PICK (1)                                 §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On April 24, 2019, the report of the Magistrate Judge [Dkt. 79] was entered containing proposed

 findings of fact and recommendations that Defendant Alfred Pick’s Motion to Reconsider Order

 Denying Application to Proceed on Appeal In Forma Pauperis [Dkt. 74] and Motion for

 Appointment of Counsel [Dkt. 75] each be denied.

         Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, it is ORDERED that Defendant Alfred Pick’s Motion to Reconsider Order

 Denying Application to Proceed on Appeal In Forma Pauperis [Dkt. 74] and Motion for

 Appointment of Counsel [Dkt. 75] are each hereby DENIED.
       It is further ORDERED that within thirty (30) days of receipt of this Order Defendant shall

pay the requisite filing fee to the Clerk of Court.

       IT IS SO ORDERED.


        Signed this date
        May 24, 2019




                                                 2
